Case 3:20-cr-30103-SMY Document1 Filed 07/23/20 Page1iof2 Page ID #1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS JUL 2 3 2020

CLERK, U.S. DISTRICT COURT

UNITED STATES OF AMERICA, ) SOUTHERN DISTRICT OF ILLINOIS
) EAST ST. LOUIS OFFICE
Plaintiff, )
20103-SM
vs. )  CRIMINALNO._ 40-201 QS-. Y
)
TRAVIS A. WINTERS, ) Title 18, United States Code, Section
) 922(g)(1)
)
Defendant. )
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

FELON IN POSSESSION OF A FIREARM

On or about February 26, 2020, in St. Clair County, Illinois, within the Southern District

of Illinois,
TRAVIS A. WINTERS,
defendant herein, knowing that he had been convicted of a crime punishable by imprisonment for
a term exceeding one year, that is, Unlawful Delivery of a Controlled Substance, on or about June
25, 2000, in 97-CF-00914, in the 20" Judicial Circuit Court, St. Clair County, Illinois, did
knowingly possess a firearm, to wit: a Remington, Model 552, .22 Caliber Long Rifle with Serial
Number unknown, said firearm having been shipped and transported in interstate commerce, in
violation of Title 18, United States Code, Section 922(g)(1).
Forfeiture of Firearms Allegation
Upon conviction of the offense alleged in Count 1 of this Indictment,

TRAVIS A. WINTERS,
Case 3:20-cr-30103-SMY Document1 Filed 07/23/20 Page 2o0f2 Page ID #2

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title
28, United States Code, Section 2461(c), all firearms and ammunition involved in or used in any
knowing violation of the offenses described in Count | of this Indictment, including but not

limited, to the following: a Remington, Model 552, .22 Caliber Long Rifle with Serial Number

unknown, any and all ammunition contained therein, and any additional ammunition collected.

 

Abt (45, —

ALEXANDRIA M. BURNS
Assistant United States Attorney

Sel
(3 A y

STEVEN D. WEINHOEFT
United States Attorney

 
